COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS

                                                      '

                                                      '                 No. 08-13-00179-CR
    IN RE: JESUS GARCIA,
                                                      '           AN ORIGINAL PROCEEDING
                                   Relator.
                                                      '                   IN MANDAMUS
                                                      '


                                      MEMORANDUM OPINION

        Relator, Jesus Garcia has filed a petition for writ of mandamus against the Honorable

Maria Salas-Mendoza, Judge of the 120th District Court of El Paso County, Texas asking that we

order her to issue a writ of habeas corpus. Relator has also filed a motion for emergency relief

by which he seeks to stay further proceedings in the trial court1 pending resolution of this

original proceeding. See TEX.R.APP.P. 52.10(a).

        Relator’s petition for writ of mandamus is procedurally defective. Shortly after Relator

filed the mandamus petition, the Court notified Relator that the petition was procedurally

defective in several respects and ordered him to file an amended petition. He corrected some of

the defects but Relator failed to file a certificate of service showing that he served a copy of the

mandamus petition on the District Attorney’s Office. See TEX.R.APP.P. 9.5(a), (d)(providing


1
  The habeas corpus proceeding is pending in the 120th District Court and is styled Ex parte Jesus Garcia (cause
number 2013DCV1647).
that all documents presented to the Court must be served on all parties to the proceeding, and a

certificate of service representing service was performed must be attached to the document).

          To demonstrate entitlement to a writ of mandamus in a criminal case, a relator must

establish that (1) the trial court failed to perform a duty that is purely ministerial under the facts

and the law, and (2) the relator has no other adequate legal remedy. State ex rel. Young v. Sixth

Judicial District Court of Appeals, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007); State ex rel. Hill

v. Court of Appeals for Fifth District, 34 S .W.3d 924, 927 (Tex.Crim.App. 2001). Based on the

record before us, we conclude that Relator has failed to establish that he is entitled to mandamus

relief. Accordingly, we deny the petition for writ of mandamus and the motion for emergency

relief.


August 7, 2013
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                -2-